578 F.2d 827
78-2 USTC  P 9616
PLEASANTON GRAVEL COMPANY, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 75-2730.
United States Court of Appeals,Ninth Circuit.
July 21, 1978.

Paul E. Anderson (argued), San Francisco, Cal., for appellant.
M. Carr Ferguson, Asst. Atty. Gen.  (argued), Washington, D. C., for appellee.
Before DUNIWAY, SNEED and TANG, Circuit Judges.
PER CURIAM:


1
The judgment of the Tax Court is affirmed for the reasons stated in the opinion of Judge Raum, 1975, 64 T.C. 510.


2
Affirmed.